  Case 3:20-cv-00425-NJR Document 3 Filed 06/16/20 Page 1 of 1 Page ID #24




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BERTRAM HARRISON, #29437-018                    )
                                                )
               Petitioner,                      )
                                                )
vs.                                             )     CIVIL NO. 20-425-NJR
                                                )
WARDEN SPROUL,                                  )
                                                )
               Respondent.                      )

                                 ORDER OF DISMISSAL
ROSENSTENGEL, Chief Judge:

       On May 7, 2020, Petitioner Harrison was ordered to pay the $5.00 filing fee for this case

to file a motion for leave to proceed in forma pauperis within thirty days (on or before June 8,

2020) (Doc. 2). He was warned that failure to comply would result in dismissal of the action. Id.

To date, Harrison has failed to pay the filing fee or file a motion for leave to proceed in forma

pauperis. Thus, this action is DISMISSED without prejudice for failure to comply with an Order

of this Court. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). Harrison’s obligation to pay the $5.00 filing

fee for this action was incurred at the time the action was filed. See 28 U.S.C. § 1915(b)(1); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk of Court is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: June 16, 2020

                                                      s/ Nancy J. Rosenstengel
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge
